Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramirez et al. (8,672,132). Claims 1-3 and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 96/07603. Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Box (4,044,910). Claims 1-2, 10-12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 1202142. Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wesley (2,010,121). Each discloses a collapsible (at least by manual action) container, comprising a base (10; 2; 23; 2; 5; respectively) having a plurality of support surfaces (between adjacent channels 40; between adjacent channels 9; between drainage channels formed by 32; between 5a and 5b; between grooves 31) separated by drainage channels (40; 9; formed by 32; 5, 5a and 5b; 31) extending lower than the support surfaces, a pair of side walls (17A and 17B; 3, 5; 21 and 21; long walls 3; shown upstanding longer sides) extending upward from side .
As to claim 2, WO 96/07603 and GB 1202142 each disclose a plurality of troughs (10; 3a) lower than the drainage channels.
As to claim 3, WO 96/07603 disclose the plurality of troughs forming drag rails (11).
As to claim 10, WO 96/07603 and GB 1202142 each further disclose a longitudinal drainage channel (forming part of the rectangle defined by the channels 9; 5) and the base wall does not include openings therethrough. 
	As to claim 11, WO 96/07603 and GB 1202142 each further disclose the longitudinal drainage channel generally parallel to the side walls and lateral drainage channels intersecting the longitudinal drainage channel.
As to claim 12, WO 96/07603 and GB 1202142 each disclose a plurality of troughs (10; 3a) lower than the drainage channels.
As to claims 13-15, WO 96/07603 disclose the plurality of troughs forming drag rails (11) and being of L-shape. 
	As to claim 16, WO 96/07603 and GB 1202142 each disclose the longitudinal drainage channel formed in part by upwardly protruding side ridges. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 4-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Koefelda et al. (6,601,724) in view of WO 96/07603. Koefelda et al. disclose a collapsible container, comprising a base (14) having a plurality of support surfaces (between adjacent drains 13), a pair of side walls (32 and 34) extending upward from side edges of the base, and a pair of end walls (32 and 34) extending upward from side edges of the base. Koefelda et al do not disclose a drainage system including drainage channels. However, WO 96/07603 disclose a container including a drainage system including drainage channels. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Koefelda et al.   with a different but conventional drainage system including drainage channels as   claimed, as such a modification would predictably a different, but similarly effective drainage system. 
As to claims 4, 8-9 and 17-18, Koefelda et al. further disclose pivotally connected end and side flanges at the end and side walls, respectively.
As to claim 5, WO 96/07603 disclose troughs being of L-shape. 
As to claim 6, WO 96/07603 disclose the troughs forming drag rails.
As to claim 7, WO 96/07603 disclose the drainage channel formed in part by upwardly protruding side ridges. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 1 and 3, 1 and 4, 1 and 5, 1 and 6, 1 and 7, and 1 and 8, respectively, of U.S. Patent No. 10,611547. Although the claims at issue are not identical, they are not patentably distinct from each other because the now claimed subject matter may be wholly derived from the subject matter of the indicated patented claim or claims.

Claims 10-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 14, 15, 17, 18, 19, 20, 21, and 22, respectively, of U.S. Patent No. 10,611547. Although the claims at issue are not identical, they are not patentably distinct from each other because the now claimed subject matter may be wholly derived from the subject matter of the indicated patented claim or claims.
 
Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                                               
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG